998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. MAXWELL, Plaintiff-Appellant,v.FIRST NATIONAL BANK OF MARYLAND;  Associated TradersCorporation, a/k/a Central Intelligence Agency;  John Does1-10, unknown officials of the Central Intelligence Agency,The Federal Bureau of Investigation and the Department ofJustice, Defendants-Appellees,UNITED STATES of America, Intervenor,andThomas G. HARDIC;  John Keating;  Jeremy Tyrone, Trusteesfor Associated Traders Corporation, a/k/a TheCentral Intelligence Agency, Defendants.
No. 92-2393.
United States Court of Appeals,Fourth Circuit.
Argued:  May 4, 1993.Decided:  July 14, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-88-2702-WN)
ARGUED:  Patti Ann Goldman, PUBLIC CITIZEN LITIGATION GROUP, Washington, D.C., for Appellant.
Freddi Lipstein, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Intervenor.
Francis Xavier Wright, PIPER & MARBURY, Baltimore, Maryland, for Appellee.
ON BRIEF:  Alan B. Morrison, Paul R.Q. Wolfson, PUBLIC CITIZEN LITIGATION GROUP, Washington, D.C.;  Lynne Bernabei, Lawrence S. Ottinger, BERNABEI & KATZ, Washington, D.C., for Appellant.
Stuart M. Gerson, Assistant Attorney General, Richard S. Bennett, United States Attorney, Leonard Schaitman, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Intervenor.  Joseph G. Finnerty, Jr., Brigit A. McCann, PIPER & MARBURY, Baltimore, Maryland, for Appellee First National Bank;
William John Hickey, MONTEDONICO, HAMILTON & ALTMAN, P.C., Washington, D.C., for Appellee Associated Traders Corp.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Robert J. Maxwell appeals the order of the district court limiting the scope of discovery in his case against First National Bank of MarylandB, his former employer, and Associated Trader's Corporation (ATC).  Maxwell also appeals the court's grant of summary judgment in favor of FNB and ATC.


2
Maxwell sued FNB and ATC for conspiracy to interfere with his civil rights, violations of his First Amendment right of free speech, and violations of his Fifth Amendment right to seek redress of grievances in the courts of the United States.  He also sued FNB for abusive discharge, intentional infliction of emotional distress, and misappropriation of name.  Central to Maxwell's case is his claim that ATC was a proprietary company of the Central Intelligence Agency.


3
During the course of discovery, the United States filed a suggestion of interest and a motion for a protective order based upon the state secrets privilege.  The proposed order would "preclud[e] all discovery or the disclosure of any information during any proceedings in this matter that would tend to either confirm or deny any alleged connection between the" CIA and either the bank or ATC.  The Director of Central Intelligence, William H. Webster, submitted a Declaration and Formal Claim of State Secrets Privilege, as well as an ex parte, in camera declaration that justified invocation of the privilege.


4
The court referred the matter to a magistrate judge who recommended granting the government's motion for a protective order.  She also recommended that


5
Mr. Maxwell be precluded from seeking or obtaining any discovery that relates to his allegations of covert relationships between the Central Intelligence Agency ("CIA") and either defendant First National Bank of Maryland ("FNB") or defendant Associated Traders Corp.  ("ATC");


6
and


7
... Mr. Maxwell be precluded from offering in support of the amended complaint in this case, any evidence that would tend to confirm or deny the alleged connection between the CIA and defendants FNB and ATC.


8
Maxwell timely objected to the magistrate's report and recommendation.  The district court reviewed the matter de novo and adopted the magistrate's report and recommendations.  The court subsequently granted summary judgment for FNB and ATC.


9
Our review of the record and the documents submitted for in camera inspection discloses that the district court properly granted the government's motion for the protective order and FNB's and ATC's motions for summary judgment.  Accordingly, we affirm for reasons adequately stated in the magistrate's report and in the opinion of the district court.

AFFIRMED